Citation Nr: 1216615	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  08-23 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for acquired mental disability, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1973, and from November 1990 to June 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Columbia, South Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a May 2007 rating decision, the RO denied service connection for mental impairment, claimed as anxiety and memory loss. In an August 2007 rating decision, the RO denied service connection for PTSD.

In the May 2007 rating decision, the RO also denied service connection for hepatitis C. In an April 2012 written brief presentation, the Veteran's representative asserted that the Veteran's claim for service connection for hepatitis C should be revisited. With that statement, the representative appears to have initiated a request to reopen the previously denied claim for service connection for hepatitis C. That request to reopen has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran has a diagnosis of PTSD made by a VA psychologist who has associated the disorder with an in-service stressor of fear of hostile military activity in the form of Scud missile attacks, that are consistent with the Veteran's service during his participation in Operation Desert Shield/Storm in Southwest Asia during the Gulf War.  


CONCLUSION OF LAW

PTSD was incurred as a result of events during service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.304(f) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially contends that he has a mental disorder as a result of experiences during his Persian Gulf War service. A VA clinician diagnosed his condition as PTSD.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). In this case, the Board is granting the benefit sought on appeal. Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating the claim.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011). Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  8 C.F.R. § 3.303(d). Certain chronic disabilities, including psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

PTSD is a mental disorder that develops as a result of traumatic experience. It is possible for service connection to be established for PTSD that becomes manifest after separation from service. Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on the circumstances of the veteran's service and of the claimed stressor. If the veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran' s service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3).

For purposes of claims based on 38 C.F.R. § 3.304(f)(3), fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from incoming artillery, rocket, or mortar fire, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3).

If a veteran's service and claimed stressor was not under circumstances that provide for his or her lay testimony alone to establish the occurrence of the stressor, the record must contain service records that corroborate the veteran's testimony as to the occurrence of the claimed stressor. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

During the Veteran's 1969 to 1973 period of active duty, he had service in the continental United States and in Thailand. For most of his 1990 and 1991 period of active duty, he served in Saudi Arabia. The Veteran attributes his current mental problems to his service in Saudi Arabia.

Service medical records from the Veteran's 1990 and 1991 service do not show any mental health complaints or treatment. The claims file contains records of some post-service medical treatment records. Private primary care records from October 2004 reflect that the Veteran was being treated with Zoloft for anxiety and social phobia. In February 2006, the Veteran complained of diminished memory. 

The Veteran had a VA mental health examination in July 2006. He stated that his mental health was good until his Persian Gulf War service. He reported that when his unit was ordered to Saudi Arabia, he felt anxious about potential danger related to combat and enemy attacks. He related that his duties in Saudi Arabia were as an air cargo supervisor, supervising the offloading of cargo airplanes. He indicated that the cargo operations were extremely busy and were backed up, with airplanes circling and waiting to land. He reported that those circumstances placed him under great stress. He reported that his area came under Scud missile attacks, with missiles flying across the flight line, sometimes without warning. He stated that he feared that he and other servicemembers would be killed by the missiles.

The Veteran stated that during service he did not go to sick call to address his stress and fear. He indicated that he noticed mental and emotional problems beginning about two or three years after his service in Saudi Arabia. He stated that he "started to come apart." He indicated that he had memory lapses, and experienced anxiety and fear in crowded places and when asked to speak. He reported that he saw a private physician for his problems with his nerves. He stated that he was prescribed Zoloft, but stopped using it because of side effects. Regarding the passage of time between his service and the onset of symptoms, the Veteran indicated that he seemed to have experienced a delayed reaction.

The Veteran reported ongoing mental disorder symptoms including memory impairment, anxiety, intolerance for crowds, inability to concentrate, difficulty sleeping, night sweats, repetitive and obsessive checking of locks, doors, and other things, irritability, anger, verbal outbursts, and ideas of hurting or killing other people.

The examining psychologist observed that the Veteran's speech was relevant and logical. The Veteran endorsed having a depressed mood and anxiety. The examiner found that the Veteran had symptoms that met the criteria for a diagnosis of PTSD. The examiner provided a diagnosis of PTSD. The examiner expressed that it was problematic as to whether stress related to supervising the cargo unloading operations and being under Scud missile attacks constituted sufficient stressors to produce PTSD. The examiner remarked that "service connection appeared to be tenuous." The examiner went on to opine that there was "a 50/50 probability that this individual's present symptoms are the result of exposure to stress as described by the patient."

Private medical treatment records from 2007 reflect that the Veteran was on medications for PTSD and depression.

The Veteran has reported that in Saudi Arabia he was stationed at the King Abdul Aziz Air Base in Dhahran. In an October 2007 statement, he indicated that he did not want to be in Saudi Arabia, and while he was there he felt irritable and easily annoyed. He stated that he and his unit were under great pressure to get aircraft offloaded so that others could land. He reported that there were frequent Scud missiles attacks, some with warning and some without. He related that Patriot missiles flew over the base and dropped burning propellant that he feared would ignite aircraft and cause single or multiple explosions.

In June 2008, a VA social worker reported that the Veteran had been a client of a Vet Center since November 2007. The social worker stated that the Veteran received readjustment counseling for symptoms that resulted from his Persian Gulf War service. It was noted that the Veteran attributed his problems to stress during his service in Saudi Arabia, particularly from Scud missile attacks. The social worker related the Veteran's report that he began to experience irritability and forgetfulness around 1994, when he began working repairing helicopters at a Marine Corps Air Station. The Veteran had related a history of self-medicating with alcohol to the extent of alcohol abuse. He reported having since gained control over alcohol use. He described ongoing symptoms of distrust of others, emotional numbing, mood swings, irritability, depression, and impairment of concentration.

In an August 2008 statement, the Veteran provided information listing the numerous Scud missiles that were fired at Dhahran on multiple occasions in January and February 1991. He indicated that at present he avoided fireworks and felt fearful and disoriented when he was surprised by fighter jets.

In the July 2006 VA examination, the examining psychologist diagnosed the Veteran with PTSD, noting that the Veteran's symptoms met the criteria for that diagnosis. That diagnosis constitutes medical evidence diagnosing PTSD in accordance with VA regulations.

The in-service stressors that the Veteran reports are stress from supervising backed-up aircraft cargo offloading, and serving at a base that was under Scud missile attacks. The 2006 examiner indicated that it was difficult to judge whether those in-service stressors were sufficient to cause PTSD. The examiner ultimately concluded that there was a 50/50 probability that the Veteran's present symptoms resulted from the in-service stressors. Resolving reasonable doubt in the Veteran's favor, the examiner's conclusion satisfies the requirement of a link, established by medical evidence, between current symptoms and an in-service stressor.

One of the in-service stressors the Veteran claims is Scud missile attacks on his base and the surrounding area. Such attacks of incoming rocket fire constitute hostile military activity. The VA psychologist who examined the Veteran in 2006 supported a reasonable likelihood that the Veteran's current symptoms are related to the claimed Scud missile attack stressor. Scud missiles were fired at Dhahran in early 1991 while the Veteran served there, so the reported Scud missile attack stressor is consistent with the circumstances and conditions of the Veteran's service. The Veteran reports that his response to the Scud missile attacks was fear for his life and the lives of others on the base. The claims file does not contain clear and convincing evidence contradicting the Veteran's account of Scud missile attacks and resulting fear. Therefore, the Veteran's lay testimony alone is sufficient to establish the occurrence of his experience of fear as a result of Scud missile attacks. The Veteran's account therefore constitutes credible supporting evidence that a claimed in-service stressor occurred.

In summary, there is medical evidence diagnosing the Veteran with PTSD in accordance with VA regulations. There is a link, established by medical evidence, between current symptoms and an in-service stressor of fear of hostile military activity in the form of Scud missile attacks that are consistent with the Veteran's service during his participation in Operation Desert Shield/Storm in Southwest Asia during the Gulf War. There is credible supporting evidence that the claimed in-service stressor occurred. The evidence therefore supports a grant of service connection for the Veteran's PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


